Citation Nr: 9900112	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  98-01 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to exposure to Agent Orange (AO).  

2.  Entitlement to service connection for tinnitus as 
secondary to exposure to acoustic trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964 and from December 1967 to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for tinnitus 
as secondary to exposure to acoustic trauma will be addressed 
in the Remand portion of this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran alleges that he currently has peripheral 
neuropathy as a result of exposure to AO while serving in 
Vietnam.  He maintains that service connection is warranted 
for the disorder.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim of entitlement to 
service connection for peripheral neuropathy is well 
grounded. 


FINDING OF FACT

The claim of entitlement to service connection for peripheral 
neuropathy is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  There were no complaints of, diagnosis 
of or treatment for peripheral neuropathy included in the 
service medical records.  The veteran complained of multiple 
joint pains during service.  The diagnosis was multiple joint 
pains.  At the time of the exit examination conducted in May 
1973, no pertinent abnormalities were noted.  Recurrent 
arthritis was diagnosed.  Neurologic examination was reported 
to be normal.  

Review of the service personnel records shows that the 
veteran served in Vietnam from July 1968 to May 1969 and from 
October 1969 to October 1970.  

VA examinations were conducted in December 1973, July 1974, 
July 1983, June 1985, and March 1993.  Peripheral neuropathy 
was not diagnosed.  A report of a VA examination conducted in 
December 1991 included the statement that neurological 
examination today is essentially within normal limits except 
for the sensory changes over the right upper extremity which 
appear to be secondary to the injury the veteran suffered to 
the right biceps muscle in September of 1991.

Numerous hospitalization and outpatient treatment records 
from VA medical facilities are associated with the claims 
file.  The records evidence complaints of a skin rash which 
the veteran attributed to exposure to AO.  In January and 
February 1985, the veteran sought treatment for numbness in 
the left arm.  The assessment was degenerative joint disease 
of the cervical spine with left radiculopathy.  In May 1987, 
the veteran again complained, in pertinent part, of nocturnal 
left arm paresthesia and numbness.  The diagnosis was 
probable tarsal tunnel syndrome.  In November 1991, the 
veteran complained of numbness in the right arm.  The 
pertinent diagnosis was nerve damage secondary to a rupture 
of the biceps tendon.  There were also several treatment 
records showing that the veteran sought treatment for foot 
pain.  The diagnoses in January 1997 were bilateral hallux 
valgus deformity and left metatarsalgia.  A diagnosis of 
peripheral neuropathy was not included in any of these 
records.  

The veteran testified at a hearing in May 1986 that he had 
had medical problems due to AO exposure.

The veteran testified in October 1998 that he was 
experiencing numbness and tingling in his extremities, mostly 
in the lower extremities.  The symptoms began approximately 
four years prior to the hearing.  He testified that he had 
seen many physicians over the years and that they had not 
come up with a definitive diagnosis as to what was causing 
his problems.  He reported that he had problems with numbness 
with his hands beginning in the service and the problem had 
continued until the present time.  

Criteria and Analysis   The threshold question that must be 
resolved with regard to a claim is whether the veteran has 
presented evidence of a well-grounded claim.  A well-grounded 
claim is a plausible claim, that is, a claim that is 
meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
or disease in line of duty.  38 U.S.C.A. § 1131, 
38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e)(Note 2).

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam War. 38 
C.F.R. § 3.307(a)(6).  Service personnel records indicate 
that the veteran had active duty in Vietnam.  Consequently, 
it is presumed that he was exposed to Agent Orange or other 
herbicide agents while in Vietnam. 

Review of the claims file evidences the fact that the veteran 
has not been diagnosed with any of the disabilities entitled 
to presumptive service connection under 38 C.F.R. § 3.309(e) 
based on exposure to herbicides including peripheral 
neuropathy.  A diagnosis of peripheral neuropathy is not 
reflected in any record associated with the claims file.

The United States Court of Appeals for the Federal Circuit 
determined that § 5 of the Veterans Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98- 
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d), despite the fact that the claimed disability is not 
a potentially radiogenic disease under 38 C.F.R. § 3.311b 
(now § 3.311(1997)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).

In light of Combee, the Board must not only determine whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but also determine if his current disability or 
disabilities, if any, are the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  The fact that 
the veteran does not meet the requirements of 38 C.F.R. § 
3.309(e) does not preclude him from establishing service 
connection with proof of actual direct causation.  However, 
the Court has held that where the issue involves medical 
causation (such as whether a current disability is the result 
of Agent Orange exposure) competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The medical record does not reveal that the veteran or his 
representative possess any medical expertise, and they have 
not claimed such expertise.  Thus, the veterans lay medical 
assertions, as well as those of his representative, that his 
disabilities are the result of his active service or due to 
his exposure to Agent Orange have no probative weight.  On 
the issue of medical causation, the Court has been clear.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

There were no complaints of, diagnosis of or treatment for 
peripheral neuropathy shown in the service medical records.  
There is no current diagnosis of peripheral neuropathy 
included in the claims file.  The only evidence of record 
showing that the veteran currently has peripheral neuropathy 
is the veteran's own allegations and those of his 
representative.  As indicated above, neither individual has 
specialized medical training and are considered lay persons.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

In the absence of a diagnosis of peripheral neuropathy, the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy on a direct basis or as secondary to 
exposure to AO must be denied as not well grounded.  

The Board finds that the veterans claim is not well grounded 
when evaluated in light of the above referenced requirements 
for a well-grounded claim.  The Board has carefully 
considered the allegations of the veteran and his 
representative with respect to his claim; however, he cannot 
meet the burden imposed by § 5107(a) merely by presenting lay 
testimony as to the existence of a disability and a relation-
ship between that disability and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under § 5107(a).  
Accordingly, in light of the lack of any competent medical 
evidence supporting the claim, the Board must find the 
veteran's claim to be not well grounded.  

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well-grounded claim for 
peripheral neuropathy, and the appellant has not indicated 
the existence of any post service medical evidence that has 
not already been obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well-grounded claim for 
service connection for peripheral neuropathy, the doctrine of 
reasonable doubt does not apply.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for peripheral neuropathy, 
the appeal is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
tinnitus.  He testified before the undersigned member of the 
Board in October 1998 that he was a member of a assault team 
and was exposed to helicopter and artillery noise.  He 
indicated that his tinnitus began while he was in Vietnam 
after being subjected to enemy fire for five days and firing 
a machine gun.  He indicated that the current ringing in his 
ears is the same as he had while in Vietnam and that he had 
not been exposed to loud noises following discharge from 
active duty.

Tinnitus was first diagnosed on a VA outpatient treatment 
record dated in November 1996.  No etiology for the disorder 
was provided. 

The service personnel records indicate that the veteran 
participated in combat as evidenced by the award of the 
Combat Infantryman Badge.  The Board finds the veteran is a 
combat veteran.  Where a combat veteran alleges he suffers 
disability, including tinnitus, due to an injury (acoustic 
trauma) incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes it clear that 
special considerations attend the cases of combat veterans.  
These veterans may prove service connection by satisfactory 
lay or other evidence even in the absence of official 
records.  

The Board notes the veteran has never been afforded a VA 
examination to determine the etiology of his current 
tinnitus.  

The Board finds the issue of entitlement to service 
connection for tinnitus should be remanded to afford the 
veteran a VA examination.  The examination is for the purpose 
of determining if the veteran's current tinnitus is linked in 
any way to the veteran's period of active duty.  

Therefore, pursuant to VAs duty to assist the appellant in 
the development of facts pertinent to a well-grounded claim, 
the Board is deferring adjudication of the issue of 
entitlement to service connection for tinnitus pending a 
remand of the case to the RO for further development as 
follows:


1.  The RO should arrange for VA 
examination of the veteran by an 
appropriate specialist to determine the 
etiology of any tinnitus found to be 
present.  The claims file must be made 
available to the examiner prior to the 
examination.  Any further indicated 
special testing should be accomplished.  
The examiner should elicit a history from 
the veteran of noise exposure during 
service and since his release from 
service.  The examiner should be 
requested to express an opinion as to 
whether it is at least as likely as not 
that any tinnitus found present is 
related to any incident of service, 
including the veterans combat exposure.


2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of entitle-
ment to service connection for tinnitus.  


If the benefit requested on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
